DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/15/2020, with respect to the 103 rejection has been fully considered and are persuasive.  The 103 rejections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/15/2020, with respect to the 112(a) & 112(b) rejections have been fully considered and are persuasive.  The 112(a) & 112(b) rejection have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 03/29/2021.
The application has been amended as follows: 

Claim 1) An adjusting mechanism for a cutting tool rotatable about an axis, the cutting tool having knife holders circumferentially interspaced around a circumference thereof, the knife holders having a back surface facing a circumferential direction relative to the axis and a seat surface facing a 
a support member configured for circumferentially spanning at least two of the knife holders, the support member having fixation points securable to the cutting tool; 
a deformable member configured for being sandwiched axially between the cutting tool and the
support member, the deformable member defining an adjustable lateral reference surface facing an axial direction relative to the axis and configured to be in abutment with the knife inserts of
the cutting tool; and
an adjustment member mounted on one of the support member and the deformable member at a location between the fixation points of the support member, the adjustment member being operable to exert a force on the deformable member to locally deform the deformable member from an undeformed state to a deformed state, an axial distance between the support member and the deformable member at the location being greater in the deformed state than in the undeformed state, an axial position of the adjustable lateral reference surface at the location varying from the undeformed state to the deformed state, wherein the deformable member is a deformable ring circumferentially and continuously extending around the axis.

Claim 7) canceled

Claim 9) A cutting tool rotatable about and axis, the cutting tool comprising:
knife holders circumferentially interspaced around a circumference thereof, the knife holders having back surfaces facing a circumferential direction relative to the axis and seat surface facing a radial direction relative to the axis, the back surfaces and the seat surfaces configured to be in abutment against knife inserts;
, wherein the deformable member is a deformable ring circumferentially and continuously extending around the axis.

Claim 15) canceled

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to a method for adjusting knife inserts non-elected without traverse.  Accordingly, claims 17-20 have been canceled.

Allowable Subject Matter
Claims 1-6, 8-14, & 16 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious an adjusting mechanism for a cutting tool rotatable about an axis, the cutting tool having knife holders circumferentially interspaced around a circumference thereof, the knife holders having a back surface facing a circumferential direction relative to the axis and a seat surface facing a radial direction relative to the axis, knife inserts supported by the back surface and by the seat surface of the knife holders the adjusting mechanism comprising: a support member configured for circumferentially spanning at least two of the knife holders, the support member having fixation points securable to the cutting tool; a deformable member configured for being sandwiched axially between the cutting tool and the support member, the deformable member defining an adjustable lateral reference surface facing an axial direction relative to the axis and configured to be in abutment with the knife inserts of the cutting tool; and an adjustment member mounted on one of the support member and the deformable member at a location between the fixation points of the support member, the adjustment member being operable to exert a force on the deformable member to locally deform the deformable member from an undeformed state to a deformed state, an axial distance between the support member and the deformable member at the location being greater in the deformed state than in the undeformed state, an axial position of the adjustable lateral reference surface at the location varying from the undeformed state to the deformed state, wherein the deformable member is a deformable ring circumferentially and continuously extending around the axis. Searching by the examiner yielded the following prior art:
The best prior art, Ahrendt (US 1688913) teaches an adjusting mechanism (Fig. 3) for a cutting tool (Fig. 3, Element 4) rotatable about an axis, the cutting tool having knife holders (Fig. 3, Element 16) circumferentially interspaced around a circumference thereof, the knife holders  having a back surface (Fig. 1, Element 5) facing a circumferential direction relative to the axis and a seat surface (Fig. 3, Element 7) facing a radial direction relative to the axis, knife inserts (Fig. 3, Element 4) supported by the 

Regarding Claim 9, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a cutting tool rotatable about and axis, the cutting tool comprising: knife holders circumferentially interspaced around a circumference thereof, the knife holders having back 
The best prior art, Ahrendt teaches an adjusting mechanism (Fig. 3) for a cutting tool (Fig. 3, Element 4) rotatable about an axis, the cutting tool having knife holders (Fig. 3, Element 16) circumferentially interspaced around a circumference thereof, the knife holders having a back surface (Fig. 1, Element 5) facing a circumferential direction relative to the axis and a seat surface (Fig. 3, Element 7) facing a radial direction relative to the axis, knife inserts (Fig. 3, Element 4) supported by the back surface and by the seat surface of the knife holders the adjusting mechanism comprising: a support member (Fig. 1, Element 1) configured for circumferentially spanning at least two of the knife holders, the support member having fixation points (Fig. 2, Element 17) securable to the cutting tool; a deformable member (Fig. 3, Element 6) configured for being sandwiched axially between the cutting tool and the support member, the deformable member defining an adjustable lateral reference surface .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN SCHOMMER/               Examiner, Art Unit 3725                                                                                                                                                                                         	
/ADAM J EISEMAN/               Supervisory Patent Examiner, Art Unit 3725